DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections

Claims 7-11 are pending. Claims 1-6 are cancelled. Amendments to claim 7 filed on 05/31/2022 are acknowledged. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2010/0270158 (hereinafter called Logan) in view of US pre-grant patent publication no. 2018/0230028 (hereinafter called Li), and US pre-grant patent publication no. US 2019/0194041 (hereinafter called Lefebvre).

 Regarding claim 7, Logan discloses a system for water treatment, desalination, and chemical production, comprising an anode 124, an anode chamber 114, an anion exchange membrane 120, a middle chamber 118, a cation exchange membrane 122, a cathode chamber 116, and a cathode 126 wherein saltwater is desalinated by electrodialysis in the middle chamber 118 (see Fig. 1 and paragraph 0036). Logan further discloses that the cathode is made of stainless steel (see paragraph 0118), or carbon paper (see paragraph 0082). Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101).

Logan does not disclose that the anode is a photoanode, wherein the photoanode is made of Nb2O5, SnO2, ZrO2, SrTiO3, KTaO3, Ni- K4Nb6O17, ZnS, MoSe2, or WSe2.

Li teaches a wastewater to chemical fuel conversion device that includes a bio-photoanode (see paragraph 0008). Li further teaches that the solar-assisted microbial device facilitates the microbial process, and under light illumination, the photoanode provides a large driving force for bio-electron transfer from bacteria to the electrode (see paragraphs 00205 and 0029).

Lefebvre is directed to a photoelectrochemical cell for wastewater treatment (see Abstract). Lefebvre teaches that a suitable anode may comprise an optically pervious material coated with a material for anodic oxidation like tin oxide (SnO2) (see paragraph 0070).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Logan by substituting the electrode taught by Logan with a photoanode such as SnO2 as taught by Lefebvre. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that under light illumination, the photoanode provides a large driving force for bio-electron transfer from bacteria to the electrode (see paragraphs 00205 and 0029), and Lefebvre teaches that photoanodes such as SnO2 are suitable for a process similar to the process of the claimed invention (see paragraphs 0070).

Regarding claim 8, it is noted that the limitation “wherein a voltage is applied to the photoanode and the cathode and light is irradiated onto the photoanode such that the water treatment, the desalination, and the chemical production take place,” is directed to operation of the claimed system and does not define the structure of the system.  A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l, Inc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948). “[Apparatus claims cover what a device is, not what a device does.’’ Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990)).

Regarding claim 9, Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101). 

Regarding claim 10, it is noted that reduction of carbon dioxide to produce a carbon compound is an optional limitation in claim 3. Therefore, it is not required to meet this limitation. 

Regarding claim 11, Logan discloses that the cathode is made of stainless steel (see paragraph 0118), or carbon paper (see paragraph 0082).


Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 7 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795